
	
		II
		111th CONGRESS
		2d Session
		S. 3155
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2010
			Mrs. Gillibrand (for
			 herself and Mr. Hatch) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To require reporting on certain information and
		  communications technologies of foreign countries, to develop action plans to
		  improve the capacity of certain countries to combat cybercrime, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Cybercrime Reporting and
			 Cooperation Act.
		2.DefinitionsIn this Act:
			(1)Computer
			 systems; computer dataThe terms computer system and
			 computer data have the meanings given those terms in chapter I of
			 the Convention on Cybercrime.
			(2)Convention on
			 CybercrimeThe term Convention on Cybercrime means
			 the Council of Europe Convention on Cybercrime, done at Budapest November 23,
			 2001.
			(3)CybercrimeThe
			 term cybercrime refers to criminal offenses relating to computer
			 systems or computer data described in the Convention on Cybercrime.
			(4)INTERPOLThe
			 term INTERPOL means the International Criminal Police
			 Organization.
			(5)Relevant
			 Federal agenciesThe term relevant Federal agencies
			 means any Federal agency that has responsibility for combating cybercrime
			 globally, including the Department of Justice, the Department of Homeland
			 Security, the Department of the Treasury, and the Department of State.
			3.Annual
			 report
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter, the
			 President shall submit to Congress a report—
				(1)assessing, with respect to each country
			 that is a member state of the United Nations—
					(A)the extent of the development and
			 utilization of information and communications technologies in the critical
			 infrastructure, telecommunications systems, and financial industry of the
			 country;
					(B)the extent and
			 nature of activities relating to cybercrime that are based in the
			 country;
					(C)the adequacy and
			 effectiveness of the laws, regulations, and judicial and law enforcement
			 systems in the country with respect to combating cybercrime; and
					(D)measures taken by
			 the government of the country to ensure the free flow of electronic commerce
			 and to protect consumers from cybercrime;
					(2)identifying
			 countries that are member states of the United Nations that the President
			 determines have a low level of development or utilization of information and
			 communications technologies in their critical infrastructure,
			 telecommunications systems, and financial industries;
				(3)assessing any
			 multilateral efforts—
					(A)to prevent and
			 investigate cybercrime;
					(B)to develop and
			 share best practices to directly or indirectly combat cybercrime; and
					(C)to cooperate and
			 take action with respect to the prevention, investigation, and prosecution of
			 cybercrime; and
					(4)describing the
			 steps taken by the United States to promote the multilateral efforts referred
			 to in paragraph (3).
				(b)Additional
			 information To be included in subsequent reportsIn each report
			 required to be submitted under subsection (a) after the first report required
			 by that subsection, the President shall include, in addition to the information
			 required by that subsection—
				(1)an identification
			 of countries for which action plans have been developed under section 5;
			 and
				(2)an assessment of
			 the extent of the compliance of each such country with the action plan
			 developed for that country.
				(c)ConsultationsIt
			 is the sense of Congress that the President should consult with the relevant
			 Federal agencies, industry groups, civil society organizations, and other
			 interested parties in making the assessments required by paragraphs (1) through
			 (3) of subsection (a) and subsection (b).
			(d)Form of
			 reportThe report required by subsection (a) shall be submitted
			 in unclassified form, but may contain a classified annex.
			4.Utilization of foreign
			 assistance programs
			(a)Priority with
			 respect to foreign assistance programs To combat cybercrime
				(1)In
			 generalThe President shall
			 give priority to a country described in paragraph (2) with respect to foreign
			 assistance and other programs designed to combat cybercrime in the country by
			 improving the effectiveness and capacity of the legal and judicial systems and
			 the capabilities of law enforcement agencies with respect to cybercrime.
				(2)Countries
			 describedA country described in this paragraph is a country
			 identified under section 3(a)(2) as having a low level of development or
			 utilization of information and communications technologies in its critical
			 infrastructure, telecommunications systems, and financial industry.
				(b)Sense of
			 Congress with respect to bilateral and multilateral assistanceIt
			 is the sense of Congress that—
				(1)the President
			 should include programs designed to combat cybercrime in any bilateral or
			 multilateral assistance that—
					(A)is extended to a
			 country identified under section 3(a)(2) as having a low level of development
			 or utilization of information and communications technologies in its critical
			 infrastructure, telecommunications systems, and financial industry; and
					(B)addresses the
			 critical infrastructure, telecommunications systems, financial industry, legal
			 or judicial systems, or law enforcement capabilities of that country;
			 and
					(2)such assistance
			 should be provided in a manner that allows the country to sustain the
			 advancements in combating cybercrime resulting from the assistance after the
			 termination of the assistance.
				5.Action plans for
			 combating cybercrime for countries of cyber concern
			(a)Development of
			 action plans
				(1)In
			 generalNot later than 1 year after the President submits the
			 first report required by section 3(a), the President shall develop, for each
			 country that the President determines under subsection (b) is a country of
			 cyber concern, an action plan—
					(A)to assist the
			 government of that country to improve the capacity of the country to combat
			 cybercrime; and
					(B)that contains
			 benchmarks described in subsection (c).
					(2)Reassessment of
			 countriesNot later than 2 years after the President submits the
			 first report required by section 3(a), and annually thereafter, the President
			 shall—
					(A)reassess the
			 countries for which the President has developed action plans under paragraph
			 (1);
					(B)determine if any
			 of those countries no longer meet the criteria under subsection (b) for being
			 countries of cyber concern; and
					(C)determine if
			 additional countries meet the criteria under subsection (b) for being countries
			 of cyber concern and develop action plans for those countries.
					(3)ConsultationsThe
			 President, acting through the Secretary of State and, as appropriate, the
			 employees of the Department of State described in section 6, shall consult with
			 the government of each country for which the President develops an action plan
			 under paragraph (1) or (2) with respect to—
					(A)the development
			 of the action plan; and
					(B)the efforts of
			 the government of that country to comply with the benchmarks set forth in the
			 action plan.
					(b)Countries of
			 cyber concernThe President shall determine that a country is a
			 country of cyber concern if the President finds that—
				(1)there is
			 significant credible evidence that a pattern of incidents of cybercrime against
			 the United States Government, private entities incorporated under the laws of
			 the United States, or other United States persons has been carried out by
			 persons within the country during the 2-year period preceding the date of the
			 President's determination; and
				(2)the government of
			 the country has demonstrated a pattern of being uncooperative with efforts to
			 combat cybercrime by—
					(A)failing to
			 conduct its own reasonable criminal investigations, prosecutions, or other
			 proceedings with respect to the incidents of cybercrime described in paragraph
			 (1);
					(B)failing to
			 cooperate with the United States, any other party to the Convention on
			 Cybercrime, or INTERPOL, in criminal investigations, prosecutions, or other
			 proceedings with respect to such incidents, consistent with chapter III of the
			 Convention on Cybercrime; or
					(C)not adopting or
			 implementing legislative or other measures consistent with chapter II of the
			 Convention on Cybercrime with respect to criminal offenses related to computer
			 systems or computer data.
					(c)Benchmarks
			 describedThe benchmarks described in this subsection—
				(1)are such
			 legislative, institutional, enforcement, or other actions as the President
			 determines necessary to improve the capacity of the country to combat
			 cybercrime; and
				(2)may
			 include—
					(A)the initiation of
			 credible criminal investigations, prosecutions, or other proceedings with
			 respect to the incidents of cybercrime that resulted in the determination of
			 the President under subsection (b) that the country is a country of cyber
			 concern;
					(B)cooperation with,
			 or support for the efforts of, the United States, other parties to the
			 Convention on Cybercrime, or INTERPOL in criminal investigations, prosecutions,
			 or other proceedings with respect to such persons, consistent with chapter III
			 of the Convention on Cybercrime; or
					(C)the
			 implementation of legislative or other measures consistent with chapter II of
			 the Convention on Cybercrime with respect to criminal offenses related to
			 computer systems or computer data.
					(d)Failure To meet
			 action plan benchmarks
				(1)In
			 generalIf, 1 year after the date on which an action plan is
			 developed under subsection (a), the President, in consultation with the
			 relevant Federal agencies, determines that the government of the country for
			 which the action plan was developed has not complied with the benchmarks in the
			 action plan, the President is urged to take one or more of the actions
			 described in paragraph (2) with respect to the country.
				(2)Presidential
			 action described
					(A)In
			 generalSubject to subparagraph (B), the actions described in
			 this paragraph with respect to a country are the following:
						(i)Overseas
			 Private Investment Corporation financingSuspend, restrict, or
			 prohibit the approval of new financing (including loans, guarantees, other
			 credits, insurance, and reinsurance) by the Overseas Private Investment
			 Corporation with respect to a project located in the country or in which an
			 entity owned or controlled by the government of the country
			 participates.
						(ii)Export-Import
			 Bank financingSuspend, restrict, or prohibit the approval of new
			 financing (including loans, guarantees, other credits, insurance, and
			 reinsurance) by the Export-Import Bank of the United States in connection with
			 the export of any good or service to the country or to an entity owned or
			 controlled by the government of the country.
						(iii)Multilateral
			 development bank financingInstruct the United States Executive
			 Director of each multilateral development bank (as defined in section 1307(g)
			 of the International Financial Institutions Act (22 U.S.C. 262m–7(g))) to
			 oppose the approval of any new financing (including loans, guarantees, other
			 credits, insurance, and reinsurance) by the multilateral development bank to
			 the government of the country or with respect to a project located in the
			 country or in which an entity owned or controlled by the government of the
			 country participates.
						(iv)Trade and
			 Development AgencySuspend, restrict, or prohibit the provision
			 of assistance by the Trade and Development Agency in connection with a project
			 located in the country or in which an entity owned or controlled by the
			 government of the country participates.
						(v)Preferential
			 trade programsSuspend, limit, or withdraw any preferential
			 treatment for which the country qualifies under the Generalized System of
			 Preferences under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.),
			 the Caribbean Basin Economic Recovery Act (19 U.S.C. 2701 et seq.), the Andean
			 Trade Preference Act (19 U.S.C. 3201 et seq.), or the African Growth and
			 Opportunity Act (19 U.S.C. 3701 et seq.).
						(vi)Foreign
			 assistanceSuspend, restrict, or withdraw the provision of
			 foreign assistance to the country or with respect to projects carried out in
			 the country, including assistance provided under the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.).
						(B)ExceptionThe
			 President may not suspend, restrict, prohibit, or withdraw assistance described
			 in clause (iv) or (vi) of subparagraph (A) that is provided for projects
			 related to building capacity or taking actions to combat cybercrime.
					(3)Restoration of
			 benefitsThe President shall revoke any actions taken with
			 respect to a country under paragraph (2) on the date on which the President, in
			 consultation with the relevant Federal agencies, determines and certifies to
			 Congress that the government of the country has complied with the benchmarks
			 described in subsection (c).
				(e)Waiver
				(1)In
			 generalThe President may waive the requirement under subsection
			 (a) to develop an action plan for a country or the requirement under subsection
			 (b) to make a determination with respect to a country if the President—
					(A)determines that
			 such a waiver is in the national interest of the United States; and
					(B)submits to
			 Congress a report describing the reasons for the determination.
					(2)Form of
			 reportA report submitted under paragraph (1)(B) shall be
			 submitted in unclassified form, but may contain a classified annex.
				6.Designation of
			 officials in the Department of State to be responsible for combating
			 cybercrimeThe Secretary of
			 State shall—
			(1)designate a
			 high-level employee of the Department of State—
				(A)to coordinate the
			 full range of activities, policies, and opportunities associated with combating
			 cybercrime and foreign policy; and
				(B)whose primary
			 responsibility will be to further those activities, policies, and opportunities
			 at an international level; and
				(2)in consultation
			 with the heads of other relevant Federal agencies and in coordination with the
			 relevant chief of mission, assign an employee to have primary responsibility
			 with respect to matters relating to cybercrime policy in each country or region
			 that the Secretary considers significant with respect to efforts of the United
			 States Government to combat cybercrime globally.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act.
		
